DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 10/03/2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.
Drawings
The drawings are objected to because Figure 2 contains a typographical error. “Adhesive Provision Step Thickness Adjsutment Step” in the box corresponding to step S2 should be corrected to “Adhesive Provision Step Thickness Adjustment Step”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al. (US 2011/0281170 A1) further in view of Kuriki et al. (US 2022/0231285 A1), Nakashima et al. (US 2022/0263064 A1), Ozawa et al. (US 2021/0083299 A1), and Sengoku (US 4879967).
In Regards to Claim 1:
	Mitsuda discloses a manufacturing apparatus for manufacturing a battery in which a current collection foil (1) and an active material layer (electrode paste, 12) are stacked (Figure 13, [0074-0075]). Mitsuda further discloses that the manufacturing apparatus comprises: a transport apparatus (components of manufacturing apparatus which move the current collection foil, 1, from the feeding roll, 9, to the winding roll, 3) configured to transport the current collection foil (1) (Figure 13, [0075]). Mitsuda further discloses that the manufacturing apparatus comprises a press roller (coating roll, 24) that has an attachment surface (surface of coating roll, 24), which is a cylindrical surface to which the active material layer (electrode paste, 12) supplied from the outside is to be attached, and that is configured to rotate and move the active material layer (electrode paste, 12) attached to the attachment surface (surface of coating roll, 24) to a surface of the current collection foil (1) being transported by the transport apparatus (components of manufacturing apparatus which move the current collection foil, 1, from the feeding roll, 9, to the winding roll, 3) by rotating using a central axis of the cylindrical surface as a rotational axis, and to press the current collection foil (1) and the active material layer (electrode paste, 12) in a thickness direction between the press roller (coating roll, 24) and the support surface (surface of back roll, 26) of the transport apparatus components of manufacturing apparatus which move the current collection foil, 1, from the feeding roll, 9, to the winding roll, 3) (Figure 13, [0081-0082]). Mitsuda further discloses that the manufacturing apparatus is not limited to a specific type of battery or energy storage device and may be used to manufacture a variety of different devices [0074].
Mitsuda is deficient in disclosing 1) that the manufacturing apparatus is specifically intended for manufacturing an all-solid-state battery; 2) that the transport apparatus transports the active material layer and the current collector foil is attached to the attachment surface; and 3) an adhesive provision apparatus that is provided on a movement path of the current collection foil rotated and moved by the foil attachment surface of the press roller, and that is configured to provide an adhesive to the current collection foil attached to the press roller.
Regarding 1), It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the manufacturing apparatus of Mitsuda to manufacture an all-solid-state battery, as it is known in the art to use such a manufacturing apparatus to produce an all-solid state battery, as for example taught by Kuriki (Figure 10, [0111]), and Mitsuda additionally teaches that the manufacturing apparatus is not limited to a specific type of device [0074]. By doing so, the limitation of Claim 1 requiring that the manufacturing apparatus produces an all-solid-state battery, is met.
Regarding 2), Nakashima discloses a method of manufacturing a lithium ion battery and a manufacturing apparatus (400) (Figure 15, [0337-0339]). Nakashima discloses that the method of manufacturing the lithium ion battery includes a step of applying a section of a cover layer (140) onto the active material layer (electrode composition, 220) supported on a support surface (base material, 110) following the production of the active material layer (electrode composition, 220) sections (Figure 10, [0277-0279]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the manufacturing apparatus of Mitsuda to swap the active material layer and current collector foil, in order to have the transport apparatus transport the active material layer on a support surface and to have the current collector foil be introduced to the apparatus via the attachment surface such that the current collector foil is applied to the active material layer, as it is known in the art to apply cover layer sections on an active material layer in a manufacturing apparatus, as taught by Nakashima. By doing so, the limitations of Claim 1 requiring that the transport apparatus transports the active material layer and the current collector foil is attached to the attachment surface, is met.
Regarding 3), Ozawa discloses a current collector (22) for an all-solid-state battery wherein a layer of adhesive material (21) is applied to the current collector (22) prior to the application of an active material layer (Figure 1, [0063]). Ozawa teaches that the inclusion of such an adhesive layer allows for the current collector (22) to have strong adhesiveness with an electrode active material layer, and high conductivity is exhibited [0051].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the manufacturing apparatus of Mitsuda an adhesive provision section to apply an adhesive to the current collector foil, as it is known in the art to provide a strong adhesiveness between the current collector foil and the electrode active material layer, and provide a high conductivity, as taught by Ozawa.
Sengoku teaches a manufacturing apparatus for manufacturing a separating plate for use within a battery, wherein the manufacturing apparatus comprises an adhesive provision apparatus (gun nozzles, 3, resin feeding device, 4, and transfer roller, 2) provided on a movement path of a base paper (W), and which is configured to provide adhesive (resin) to the base paper (W) (Figure 1, p.7, Col. 3, lines 3-16).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the apparatus provision apparatus of Mitsuda (following the modification outlined above), one such as the adhesive provision apparatus of Sengoku, wherein an adhesive is applied to a base material (i.e. the current collector foil upon modification), as it is known in the art as a useful apparatus for applying an adhesive on materials for a battery, as taught by Sengoku. By doing so, all of the limitations of Claim 1 are met.


In Regards to Claim 2 (Dependent Upon Claim 1):
	Mitsuda as modified by Kuriki, Nakashima, Ozawa, and Sengoku discloses the manufacturing apparatus of Claim 1 as set forth above. Sengoku further discloses that the adhesive provision apparatus includes an adhesive roller (transfer roller, 2) that has an adhesive contact surface (surface of transfer roller, 2), which is a cylindrical surface that comes into contact with the adhesive (resin) (Figure 1, p.7, Col. 3, lines 3-16). Though Sengoku does not explicitly disclose that the adhesive roller (transfer roller, 2) is configured to adjust a thickness of the adhesive, the skilled artisan would appreciate that the thickness is necessarily able to be adjusted by the adhesive roller (transfer roller, 2) along with the press roller (17) (Figure 1, p.7, Col.4, lines 3-32). Thus, upon the modification of Mitsuda in view of Sengoku as detailed above in the rejection of Claim 1, the skilled artisan would appreciate that all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
	Mitsuda as modified by Kuriki, Nakashima, Ozawa, and Sengoku discloses the manufacturing apparatus of Claim 2 as set forth above. As detailed above in the rejection of Claims 1 and 2, Sengoku discloses that adhesive provision apparatus (gun nozzles, 3, resin feeding device, 4, and transfer roller, 2) further includes a supply apparatus (gun nozzles, 3, resin feeding device, 4) configured to supply the adhesive (resin) to the adhesive contact surface (surface of transfer roller, 2) of the adhesive roller (transfer roller, 2), and the adhesive roller (transfer roller, 2) necessarily adjusts the thickness of the adhesive (resin) while transferring the adhesive (resin) supplied to the adhesive contact surface (surface of transfer roller, 2) by the supply apparatus (gun nozzles, 3, resin feeding device, 4) to the base paper (W) (Figure 1, p.7, Col.4, lines 3-32). Thus, the skilled artisan would appreciate that upon the modification outlined in the rejection of Claim 1 above, all of the limitations of Claim 3 are met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al. (US 2011/0281170 A1) as modified by Kuriki et al. (US 2022/0231285 A1), Nakashima et al. (US 2022/0263064 A1), Ozawa et al. (US 2021/0083299 A1), and Sengoku (US 4879967), as applied to Claim 1 above, and further in view of Masuzawa et al. (US 2020/0119333 A1).
In Regards to Claim 4 (Dependent Upon Claim 1):
Mitsuda as modified by Kuriki, Nakashima, Ozawa, and Sengoku discloses the manufacturing apparatus of Claim 1 as set forth above. 
Modified Mitsuda is deficient in disclosing that the adhesive is a photocurable adhesive that is cured due to a curing light being emitted thereto, and the manufacturing apparatus further comprises a curing light emission unit configured to emit the curing light to the adhesive.
Masuzawa discloses a film electrode and electrode printing apparatus (1), wherein the electrode printing apparatus (1) includes an adhesive provision apparatus (liquid ejection head, 4/7) which serves to eject a resin layer onto a base material (electrode base, 2) (Figure 1, [0359, 0368]). Masuzawa further discloses that the electrode printing apparatus (1) further includes a curing light emission unit (light source, 5) which serves to emit light and cure the resin layer, wherein the resin layer is comprised of a photosensitive resin (Figure 1, [0083-0084, 0359]). Masuzawa further discloses that the resin may have adhesive properties [0006, 0092].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the manufacturing apparatus of Mitsuda to utilize the adhesive resin of Masuzawa and further implementing the curing light emission unit of Masuzawa in order to cure the adhesive resin, as it is known in the art to use such a resin and resin curing unit to apply an adhesive layer for materials within a battery, as taught by Masuzawa. By doing so, all of the limitations of Claim 4 are met.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al. (US 2011/0281170 A1) as modified by Kuriki et al. (US 2022/0231285 A1), Nakashima et al. (US 2022/0263064 A1), Ozawa et al. (US 2021/0083299 A1), and Sengoku (US 4879967), as applied to Claim 2 above, and further in view of Masuzawa et al. (US 2020/0119333 A1) and Gubler et al. (US 2014/0363636 A1).
In Regards to Claim 5 (Dependent Upon Claim 2):
Mitsuda as modified by Kuriki, Nakashima, Ozawa, and Sengoku discloses the manufacturing apparatus of Claim 2 as set forth above. 
Modified Mitsuda is deficient in disclosing 1) that the adhesive is a photocurable adhesive that is cured due to a curing light being emitted thereto, 2) that the manufacturing apparatus further comprises a curing light emission unit configured to emit the curing light on the current collection foil attached to the press roller, and 3) that at least a portion of the adhesive roller is made of a material through which the curing light passes.
Regarding 1) and 2) Masuzawa discloses a film electrode and electrode printing apparatus (1), wherein the electrode printing apparatus (1) includes an adhesive provision apparatus (liquid ejection head, 4/7) which serves to eject a resin layer onto a base material (electrode base, 2) (Figure 1, [0359, 0368]). Masuzawa further discloses that the electrode printing apparatus (1) further includes a curing light emission unit (light source, 5) which serves to emit light and cure the resin layer, wherein the resin layer is comprised of a photosensitive resin (Figure 1, [0083-0084, 0359]). Masuzawa further discloses that the resin may have adhesive properties [0006, 0092].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the manufacturing apparatus of Mitsuda to utilize the adhesive resin of Masuzawa and further implementing the curing light emission unit of Masuzawa in order to cure the adhesive resin, as it is known in the art to use such a resin and resin curing unit to apply an adhesive layer for materials within a battery, as taught by Masuzawa. By doing so, the limitations of Claim 5 requiring that the adhesive is a photocurable adhesive that is cured due to a curing light being emitted thereto and that the manufacturing apparatus further comprises a curing light emission unit configured to emit the curing light on the current collection foil attached to the press roller, are met.
	Regarding 3), Gubler discloses a method of producing a waterproof textile laminate which includes a step of pressing a membrane web between rotating rollers, wherein the rotating rollers are transparent to laser light [0027]. Gubler further discloses that the laser light serves to perform laser transmission welding, and by using a transparent roller, the light can serve its function at the same time pressing is performed on the membrane web (Figure 4a, [0027, 0046]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the adhesive roller of Mitsuda, the roller of Gubler, as it is known to be useful as a roller used in a manufacturing process which allows light to pass through it in order to interact with a substrate at the same time as the substrate is on a press roller, as taught by Gubler. By doing so, all of the limitations of Claim 5 are met. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al. (US 2011/0281170 A1) as modified by Kuriki et al. (US 2022/0231285 A1), Nakashima et al. (US 2022/0263064 A1), Ozawa et al. (US 2021/0083299 A1), and Sengoku (US 4879967), as applied to Claim 1 above, and further in view of Yoshida (US 2015/0353780 A1).
In Regards to Claim 7 (Dependent Upon Claim 1):
Mitsuda as modified by Kuriki, Nakashima, Ozawa, and Sengoku discloses the manufacturing apparatus of Claim 1 as set forth above. 
Mitsuda is silent to the viscosity of the adhesive when provided to the current collection foil is 100 mPa*s to 5000 mPa*s.
	Yoshida discloses an electroconductive adhesive for an electrochemical device, wherein the electroconductive adhesive is applied to a current collector [0001, 0042]. Yoshida teaches that the electroconductive adhesive is applied as a slurry comprised of an electroconductive carbon, a particulate binder, and a dispersion medium [0037]. Yoshida further discloses that the electroconductive adhesive slurry has a preferred viscosity between 50 mPa*s and 2,000 mPa*s, which allows a uniform layer of the electroconductive adhesive to be applied on the current collector [0041-0042].  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the adhesive of Mitsuda the electroconductive adhesive of Yoshida, as it is known in the art as an adhesive which performs well as an adhesive to be applied on a current collector for a battery and is able to be applied in such a state that a uniform layer of adhesive is formed on the current collector, as taught by Yoshida. By doing so, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Mitsuda as modified by Kuriki, Nakashima, Ozawa, and Sengoku discloses the manufacturing apparatus of Claim 1 as set forth above. 
	Mitsuda is deficient in disclosing 1) that a surface of the current collection foil to which the adhesive is to be provided is coated with carbon, and 2) a viscosity of the adhesive when provided to the current collection foil is 500 mPa*s to 1500 mPa*s.
Yoshida discloses an electroconductive adhesive for an electrochemical device, wherein the electroconductive adhesive is applied to a current collector [0001, 0042]. Yoshida teaches that the electroconductive adhesive is applied as a slurry comprised of an electroconductive carbon, a particulate binder, and a dispersion medium [0037]. Yoshida further discloses that the electroconductive adhesive slurry has a preferred viscosity between 50 mPa*s and 2,000 mPa*s, which allows a uniform layer of the electroconductive adhesive to be applied on the current collector [0041-0042].  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the adhesive of Mitsuda the electroconductive adhesive of Yoshida, as it is known in the art as an adhesive which performs well as an adhesive to be applied on a current collector for a battery and is able to be applied in such a state that a uniform layer of adhesive is formed on the current collector, as taught by Yoshida. The examiner notes that as the electroconductive adhesive of Yoshida includes an electroconductive carbon material, when the adhesive is applied to the current collector, the limitation requiring that a surface of the current collection foil to which the adhesive is to be provided is coated with carbon, is necessarily met. Thus, by making the above modification, all of the limitations of Claim 8 are met.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724